COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-046-CV

STATE FARM MUTUAL AUTOMOBILE       
           
           
           
    APPELLANTS
INSURANCE COMPANY, KEVIN PATRICK
SMITH AND TEXAS FARMERS INSURANCE
COMPANY
V.
KEVIN PATRICK SMITH, STATE FARM       
           
           
           
    APPELLEES
MUTUAL AUTOMOBILE INSURANCE
COMPANY AND TEXAS FARMERS
INSURANCE COMPANY
------------
FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
------------
MEMORANDUM OPINION(1)
------------
Both Texas Farmers Insurance Company and
State Farm Mutual Automobile Insurance Company filed motions for new trial, and
all three parties filed notices of appeal from the trial court's February 26,
2003 judgment. The trial court subsequently granted Texas Farmers Insurance
Company's motion for new trial on June 6, 2003, while it still had plenary
jurisdiction over the case. See Tex. R. Civ. P. 329b(c), (e).
On June 12, 2003, we informed the parties
that it appeared the trial court's granting of the motion for new trial rendered
this appeal moot, and the appeal would be dismissed as moot unless any party
desiring to continue the appeal filed a response showing grounds for continuing
the appeal. No response was filed.
Therefore, we dismiss the appeal as moot
on our own motion.
 
                                                             
        
PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and
WALKER, J.
DELIVERED: August 29, 2003

1. See Tex. R. App. P. 47.4.